DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
Claims 1-8, 10-11 and 16-20 are pending, claims 1-2, 10-11 and 16-17 are amended, claims 10-11 are withdrawn, and claims 9, 12-15 and 21-25 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “resource provisioning system”, “a plurality of units” and “manager” in claims 1, 10 and 16. The interpretation from the specification for “resource provisioning system” from paragraph 12 is “air handling unit” or “computer room air conditioning (CRAC) unit”, for “a plurality of units” from paragraph 23 is “a controller coupled to a first system, second system, and sensor”, and for “manager” from paragraph 37 is “a controller, another unit, or other component” or “a processor”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “restrictor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 17 of the specification recites "restrictor 122 (e.g. to provide air restriction)", but does not specify any structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination, it is interpreted that “a restrictor” includes a damper, a vent, a louver or similar structure.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 10 and 16 recite “a received communication from a plurality of units” and also recites “the controller is to receive the communication from a manager”. It is unclear where specifically the controller receives the claimed communication, from a plurality of units or from a manager.
Claims 1 and 16 recite “wherein the controller is to receive the communication from a manager that is to monitor usage, by the plurality of units, of the shared resource, based on monitoring operating statuses from the plurality of units”. The limitation “based on monitoring operating statuses from the plurality of units” is indefinite since it is not clear which limitation is refers back to.
Claim 11 recites “the unit” in lines 2 and 3. It is unclear whether “the unit” refers back to “a unit” from lines 2-3 of claim 10 or to one of the claimed “plurality of units” from line 16 of claim 10. It is interpreted that “the unit” refers back to “a unit” from lines 2-3 of claim 10.
Claim 11 recites “other units” in line 3. It is unclear whether this limitation refers back to “a plurality of units” from line 16 of claim 10 or refers to a new set of units. It is interpreted that “other units” refers back to “a plurality of units” from line 16 of claim 10.
Claim 19 recites “the plurality of other resource provisioning units” in lines 5-6. It is unclear whether this refers back to “a plurality of units” from line 13 of claim 16 similar to the amendment made to claim 17. It is interpreted that the limitation refers back “a plurality of units” from line 13 of claim 16.
Claim 19 recites “the controller is to…receive the communication from a manager that is to monitor usage, by the plurality of other resource provisioning units, of the shared second resource, based on monitoring operating statuses from the plurality of other resource provisioning units”. This is a duplicate of the new limitation added to claim 16, and since claim 19 only requires the controller to perform one of the three claimed functions, the limitation is not further limiting.
Claim 19 recites “a manager”. It is unclear whether this refers to the same manager claimed in claim 16 or is a new limitation.
Claims 2-8, 17 and 20 are rejected for the incorporation of the above due to their dependency on claims 1, 10 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bash et al. (US 8,939,824, herein Bash) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In regards to claim 1, Bash discloses
An apparatus (Fig.1B) comprising:
a first resource provisioning system (114a; col.3 lines 6-8) associated with an operating status and supplied with a first resource (coolant for chiller or air conditioning unit);
a second resource provisioning system (114b) coupled to the first resource provisioning system (Fig.2B, via manger 130), the second resource provisioning system to affect the operating status of the first resource provisioning system based on usage of a shared second resource (air) by the second resource provisioning system;
a restrictor (120) of the second resource provisioning system to control usage of the shared second resource; and
a controller (Fig.2A, 208) to adjust the restrictor to control usage of the shared second resource by the second resource provisioning system based on the operating status of the first resource provisioning system and a received communication from a plurality of units (114c-114n) using the shared second resource indicating a status of the shared second resource (col.2 lines 28-31, Figs.2B-6), wherein the controller is to receive the communication from a manager (130) that is to monitor usage, by the plurality of units, of the shared resource, based on monitoring operating statuses from the plurality of units (Fig.2B and col.3 lines 50-64).
In regards to claim 2, Bash discloses that the controller is to determine that the communication indicates increased demand for the shared second resource from the plurality of units, and 
In regards to claim 3, Bash discloses that the controller is to identify overheating of an object to be cooled, and transmit a communication indicating increased demand for the shared second resource (Fig.4).
In regards to claim 4, Bash discloses that the controller is to determine that the operating status indicates that the first resource provisioning system is underprovisioned by the first resource, and transmit a communication indicating increased demand for the shared second resource (Fig.5).
In regards to claim 5, Bash discloses that the controller is to determine that the operating status indicates that the first resource provisioning system is below a threshold and the communication indicates that other units are in need of the shared resource, and the controller is to adjust the restrictor to reduce usage of the shared second resource in response to the determination (Fig.6).
In regards to claim 6, Bash discloses that the controller is to broadcast the operating status based on a pushed communication (Fig.7, on display 720).
In regards to claim 7, Bash discloses that the controller is to pull communications based on a request to receive the communication (Fig.7).
In regards to claim 8, Bash discloses that the controller is to adjust the restrictor based on the communication indicating a status of an object to be affected by the first and second resource provisioning systems (Fig.2B).
In regards to claim 16, Bash discloses

a first resource provisioning unit (114a; col.3 lines 6-8) associated with an operating status and supplied with a first resource (coolant for chiller or air conditioning unit);
a second resource provisioning unit (114b) coupled to the first resource provisioning unit (Fig.2B, via manger 130), the second resource provisioning to affect the operating status of the first resource provisioning unit based on usage of a shared second resource (air) by the second resource provisioning unit;
a restrictor (120) of the second resource provisioning unit to control usage of the shared second resource; and
a controller (Fig.2A, 208) to adjust the restrictor to control usage of the shared second resource by the second resource provisioning unit based on the operating status of the first resource provisioning unit and a received communication from a plurality of units (114c-114n) using the shared second resource indicating a status of the shared second resource (col.2 lines 28-31, Figs.2B-6), wherein the controller is to receive the communication from a manager (130) that is to monitor usage, by the plurality of units, of the shared second resource, based on monitoring operating statuses from the plurality of units (Fig.2B and col.3 lines 50-64).
In regards to claim 17, Bash discloses that the controller is to determine at least one of the following:
that the communication indicates increased demand for the shared second resource from the second resource provisioning unit and the plurality of units, and adjust the restrictor to reduce usage of the shared second resource (Figs.4-6);

that the operating status indicates that the first resource provisioning unit is below a threshold and the communication indicates that other units are in need of the shared second resource, and the controller is to adjust the restrictor to reduce usage of the shared second resource by the second resource provisioning unit in response to the determination (Fig.6).
In regards to claim 18, Bash discloses that the controller is to identify overheating of an object to be cooled, and transmit a communication indicating increased demand for the shared second resource (Fig.4).
In regards to claim 19, Bash discloses that the controller is to at least one of:
broadcast the operating status based on a pushed communication (Fig.7, on display 720);
pull communications based on a request to receive the communication (Fig.7); and
receive the communication from a manager that is to monitor usage, by the plurality of other resource provisioning units, of the shared second resource, based on monitoring operating statuses from the plurality of other resource provisioning units.
In regards to claim 20, Bash discloses that the controller is to adjust the restrictor based on the communication indicating a status of an object to be affected by the first and second resource provisioning units (Fig.2B).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Raheena R Malik/Examiner, Art Unit 3763